IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00292-CR
No. 10-11-00293-CR
No. 10-11-00294-CR
 
Corey Stewart,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court Nos. 10-02912-CRF-361,
10-02911-CRF-361
And 10-03856-CRF-361
 

MEMORANDUM  Opinion

 
            On August 1, 2011, we
received a notice of appeal for four trial court case numbers all styled “The
State of Texas vs Corey Stewart.”  Thus, we docketed each trial court case
number as a separate appeal:  trial court case number 10-02913-CRF-361 as
appellate case number 10-11-00291-CR; trial court case number 10-02912-CRF-361
as appellate case number 10-11-00292-CR; trial court case number
10-02911-CRF-361 as appellate case number 10-11-00293-CR; and trial court case
number 10-03856-CRF-361 as appellate case number 10-11-00294-CR.  See Tex. R. App. P. 12.2(a), (b), and (c).
On August 11, 2011, we received a copy
of an order appointing counsel in trial court case number 10-02913-CRF-361
(10-11-00291-CR) from that counsel.  Counsel informed us that she was appointed
only in trial court case number 10-02913-CRF-361 and that the other three trial
court cases were still pending in the trial court.  We contacted the trial
court clerk and confirmed that trial court case numbers 10-02912-CRF-361,
10-02911-CRF-361, and 10-03856-CRF-361 are still pending in the trial court and
no judgment has been rendered in any of these cases.  
Because no judgment has been rendered in
trial court case numbers 10-02912-CRF-361, 10-02911-CRF-361, and
10-03856-CRF-361 and these cases are still pending in the trial court, the
notice of appeal for each of these cases is not effective, and we have no
jurisdiction of the corresponding appeals 10-11-00292-CR, 10-11-00293-CR, and
10-11-00294-CR.  See Tex. R. App.
P. 26.2(a); 27.1(b) (“…a notice of appeal is not effective if filed
before the trial court makes a finding of guilt or receives a jury verdict.”).
Accordingly, these appeals are
dismissed.  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeals
dismissed
Opinion
delivered and filed August 24, 2011
Do
not publish
[CR25]